COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ismael Aguilar Alarcon v. The State of Texas

Appellate case number:      01-14-00760-CR

Trial court case number:    1225411

Trial court:                185th District Court

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Appellant, acting pro se, has filed a motion requesting access to a
copy of the appellate record for use in preparing a response to appointed counsel’s brief.
See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
       We grant the motion and order the trial court clerk, no later than 10 days from
the date of this order, to provide a copy of the record, including the clerk’s record, the
reporter’s record, and any supplemental records, to the appellant. The trial court clerk
shall further certify to this Court, within 15 days of the date of this order, the date upon
which delivery of the record to the appellant is made. We note that the State has formerly
filed a Waiver of Opportunity to Respond to Appellant’s Anders brief. However, that
waiver was filed in response to the previously stricken brief of appellant. The State will
have until March 12, 2015 to respond to appellant’s brief filed in this court on February
12, 2015. Finally, appellant’s response, if any, to his appointed counsel’s brief shall be
filed on or before March 12, 2015 (30 days from the date counsel filed the brief).
       It is so ORDERED.


Judge’s signature: /s/ Rebeca Huddle
                     Acting individually      Acting for the Court

Date: February 13, 2015